AFFIRMED; Opinion Filed May 27, 2015.




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00554-CR
                                    No. 05-14-00555-CR

                            JARMAL DEON SPEED, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 283rd Judicial District Court
                                   Dallas County, Texas
                     Trial Court Cause Nos. F13-62359-T, F14-45065-T

                             MEMORANDUM OPINION
                          Before Justices Bridges, Lang, and Schenck
                                   Opinion by Justice Lang

       Jarmal Deon Speed pleaded guilty to a jury for two aggravated robbery with a deadly

weapon offenses. The jury found appellant guilty and assessed punishment at thirty years’

imprisonment in each case. See TEX. PENAL CODE ANN. § 29.03(a)(2) (West 2011). On appeal,

appellant’s attorney filed a brief in which she concludes the appeals are wholly frivolous and

without merit. The brief meets the requirements of Anders v. California, 386 U.S. 738 (1967).

The brief presents a professional evaluation of the record showing why, in effect, there are no

arguable grounds to advance. See High v. State, 573 S.W.2d 807, 811–12 (Tex. Crim. App.

[Panel Op.] 1978). Counsel delivered a copy of the brief to appellant. We advised appellant of
his right to file a pro se response, but he did not file a pro se response. See Kelly v. State, 436
S.W.3d 313, 319–21 (Tex. Crim. App. 2014) (identifying duties of appellate courts and counsel

in Anders cases).

       We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree

the appeals are frivolous and without merit. We find nothing in the record that might arguably

support the appeals.

       We affirm the trial court’s judgments.




                                                      / Douglas S. Lang/
                                                      DOUGLAS S. LANG
                                                      JUSTICE

Do Not Publish
TEX. R. APP. P. 47
140554F.U05




                                                -2-
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                      JUDGMENT


JARMAL DEON SPEED, Appellant                      Appeal from the 283rd Judicial District
                                                  Court of Dallas County, Texas (Tr.Ct.No.
No. 05-14-00554-CR       V.                       F13-62359-T).
                                                  Opinion delivered by Justice Lang, Justices
THE STATE OF TEXAS, Appellee                      Bridges and Schenck participating.



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered the 27th of May, 2015.




                                            -3-
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                      JUDGMENT


JARMAL DEON SPEED, Appellant                      Appeal from the 283rd Judicial District
                                                  Court of Dallas County, Texas (Tr.Ct.No.
No. 05-14-00555-CR       V.                       F14-45065-T).
                                                  Opinion delivered by Justice Lang, Justices
THE STATE OF TEXAS, Appellee                      Bridges and Schenck participating.



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered the 27th of May, 2015.




                                            -4-